DETAILED ACTION

Claims claims 1 and 4-12 have been amended. Claims 1-12 remain pending in the application.
Claim 1 is independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 7th, 2021. As a result, each and every objection have been withdrawn.

Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.

Applicant amended independent claim 1 to further specify:
a deviation of the component with respect to the desired model is a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model.

In the remarks, applicant argues in substance that:
1) The combination of Beyer and Birkert does not explicitly teach capturing a three-dimensional geometry of the deformed component because Beyer does not explicitly teach the geometry is three-dimensional and Birkert does not explicitly teach capturing a geometry of the deformed component.
2) The combination of Beyer and Birkert does not explicitly teach a deviation of the component with respect to the desired model is a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model.
3) It is not obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEYER to incorporate the teachings of Birkert because there is no motivation to incorporate teaching of the forming tool for a sheet metal press in Birkert.

Regarding 1) while the examiner agrees that Beyer does not explicitly teach the geometry is three-dimensional and Birkert does not explicitly teach capturing a geometry of the deformed component. However, the examiner respectfully submit that applicant has overlooked the fact that Beyer is not relied on teaching the geometry is 

Regarding 2), while the examiner agrees that the combination of Beyer and Birkert does not explicitly teach a deviation of the component with respect to the desired model is a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model. However, the examiner respectfully submit that applicant has overlooked the fact that prior art of record Prams teaches capturing a three-dimensional geometry of the deformed component and determining a deviation of the component with respect to the desired model is a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model ([0043] – [0046] scanned 3D model is compared with CAD model, deviations are identified). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEYER and Birkert to incorporate the teachings of Prams because they all directed to examining deviations to desired shapes. Determining a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model will help make correction to the three-dimensional geometry of the component.

Regardung 3), the examiner respectfully submit that applicant has overlooked the fact that the incorporated teachings of Birkert are the three dimensional modeling and simulation and the geometry could be three dimensional, that will help determining forces required for compensation of forming deviations. Applicant’s other arguments 

Therefore applicant's arguments regarding rejection under 35 U.S.C. § 103 are respectfully found not persuasive.

The teachings of BEYER, Birkert, Prams, DAVI, WESSEL and HEIMERDINGER as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BEYER DD 237992 A in view of Birkert US 20190291163 A1 and Prams US 20090063093 A11.

Regarding claim 1, A method for re-shaping a shape of a plastically deformed component that is preferably embodied from a metal material (Fig. 1 page 3 last line – page 4 first paragraph, page 1 line 7 from the bottom), the method comprising:
creating a desired model of the component and (page 3 lines 13-16 and lines 19-21 from the bottom, the predetermined shape for the respective profile section);
capturing a geometry of the deformed component; determining a deviation of the component with respect to the desired model of the component; deforming the component by applying forces to calculated positions of the component to re-shape the shape of the component (page 3 lines 8-21 the overall shape of profile captured based on optical measurement, and checked with target, deviation is determined and corrected by applying force of punch until the target is met); and checking and comparing the shape of the component after the deforming with the desired model (page 3 line 21-27 after each bending step, shape of profile is captured again and is compared with target shape, deviation is identified and corrected in same bending step);
wherein the control variables of the forces are determined based on the model (page 3 lines 8-21 and page 4 lines 1-8 the control variable of the punch 5 is determined based on optical measurement and shape deviation and compensation algorithm).
BEYER does not explicitly teach:

designing a FEM of the desired model of the component;
and the forces control variables including forces that are applied for the deforming and the calculated positions for introducing the forces to the component are determined on a basis of the FEM model;
a deviation of the component with respect to the desired model is a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model.
Birkert teaches:
the model of the component and the geometry is 3D, designing a FEM of the desired model of the component (Fig. 1 [0014] Fig. 21 [0128] creating a 3D desired model K1 and simulating forming operation based on  non-linear structural-mechanical FEM of the component);
and the forces control variables including forces that are applied for the deforming and the calculated positions for introducing the forces to the component are determined on a basis of the FEM model ([0014] [0050] the location, the strength and the direction of deformation forces is optimized to compensate the deviations based on non-linear structural-mechanical FEM of the component).
Prams teaches:
capturing a three-dimensional geometry of the deformed component and determining a deviation of the component with respect to the desired model is a deviation of the three-dimensional geometry of the component with respect to the three-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEYER to incorporate the teachings of Birkert and Prams because they all directed to examining deviations to desired shapes. Using 3D model of desired shape and FEM modeling will help determining forces required for compensation of forming deviations. Determining a deviation of the three-dimensional geometry of the component with respect to the three-dimensional desired model will help make correction to the three-dimensional geometry of the component.
BEYER teaches:
page 3 last line – page 4 first paragraph:

    PNG
    media_image1.png
    697
    999
    media_image1.png
    Greyscale

Figure 1 shows as an embodiment of the invention in plan view in a simplified form the bending machine 6 with inserted profile 1 and the Formmeß- and Steureinrichtung 17 with their individual measuring elements. The profile 1 is formed with the movable in the guide 7 bending punch 5, which is located centrally to the two , the introduction of force on the bending punch 5 is realized. The coordinates of the profile 1 are measured at the profile reference edge by means of the device 17 in the points Pi over P, and P k to P n contactless for calculating the control variable of the punch 5 and the profile shape. …
page 1 line 7 from the bottom:
…, steel and container construction.
page 3 lines 13-16:
…,which controlled by a largely contactless measuring device successively by determining the coordinates of any selectable number of points P n on the profile reference edge both the way of the punch. The overall shape of the profile can also be calculated, checked and, if necessary, corrected….
page 3 lines 19-21:
… From the coordinates measured in this way, the calculation of the profile shape and the comparison with the predetermined shape for the respective profile section takes place….
page3 lines 8-21:
… The object is achieved by the profile is gradually transformed between two supports with a punch, which controlled by a largely contactless measuring device successively by determining the coordinates of any selectable number of points P n on the profile reference edge both the way of the punch The overall shape of the profile can also be calculated, checked and, if necessary, corrected. The control variable for the bending punch path of a bending step results in each case from the coordinates of the point P k , which is located in the middle of the forming zone. During the bending process these coordinates are measured. When the predicted target coordinates are reached, the bending process for the respective bending step is ended. …
page 3 line 21-27
… Since random dimensional deviations can not be ruled out, the determination of the coordinates of further points P, to Ρ Ί within the bending zone, in which changes still take place and outside of the bending zone, in which the final shape of the rod is present, takes place after the completion of each bending step. The point P 1 is marked by a length measuring system for the profile reference edge. From the coordinates measured in this way, the calculation of the profile shape and the comparison with the predetermined shape for the respective profile section takes place. If the measured deviations lie within the tolerance range, the next bending step can be carried out. If the tolerance is exceeded, a correction value for the coordinates at the point P k can be calculated and corrected in the same bending step. …
Birkert teaches:

    PNG
    media_image2.png
    547
    1101
    media_image2.png
    Greyscale

[0014] … A method of determining an active surface of a forming tool for producing a complex formed part with a target geometry by performing a drawing type of forming process on a workpiece including simulating a forming operation on the workpiece by a zero tool (NWZ) to produce a first configuration (K1) of the workpiece (W), the zero tool representing a forming tool having an active surface geometry corresponding to a desired target geometry of the workpiece; simulating an elastic springback of the workpiece from the first configuration (K1) into a second configuration (K2) that is largely free of external forces, the simulation being performed based on an elastic-plastic material model of the workpiece; calculating a deviation vector field with deviation vectors (ABV) between the first configuration (K1) and the second configuration (K2); carrying out a non-linear structural-mechanical finite-element simulation on the workpiece, the workpiece being deformed by the non-linear structural mechanical finite-element simulation from the first configuration or the second configuration into a target configuration by using deviation vectors (ABV) of the deviation vector field, wherein the following steps being carried out in the non-linear structural mechanical finite-element simulation defining at least three fixing points (FIX1, FIX2, FIX3, FIX4) of the first configuration or the second configuration, the fixing points intended to remain unchanged with respect to their position during the non-linear structural mechanical finite-element simulation; fixing the first configuration (K1) or the second configuration (K2) at the fixing points; approximating the configuration of the workpiece to the target configuration outside the fixing points by calculating forces or displacements while accounting for the stiffness of the workpiece until the target configuration is achieved; and specifying the achieved target configuration as the active surface for the forming tool.

    PNG
    media_image3.png
    639
    815
    media_image3.png
    Greyscale

[0128] In a next step, at the positions of the local systems of coordinates KS, displacements are defined as boundary conditions in the finite element software. These displacements V.sub.1 are specified in the opposite direction to the corresponding normal deviation vectors NA, but with an identical amount. FIG. 20 shows this method step schematically. Here, it is decisive that, in the calculation, i.e., in the finite element software concerned, these displacements V.sub.1 are only defined in one direction of the local systems of coordinates. The two other directions are defined as free variables. Consequently, only a first component (here v.sub.1) of a sought target displacement vector [right arrow over (k)]=(v.sub.1, v.sub.2, v.sub.3) is specified, to be precise by geometrical inversion of normal deviation vectors NA of the normal deviation vector field with respect to the first configuration K1. FIG. 21 shows an illustrative representation of the sought target displacement vector [right arrow over (k)] and its components v.sub.1, v.sub.2, v.sub.3 in the local system of coordinates KS on the basis of the normal deviation vectors NA of the normal deviation vector field between zero geometry (first configuration K1) and springback geometry (second configuration K2).
Deformations of the workpiece under the effect of the deformation forces are determined by the non-linear structural mechanical finite-element simulation while taking into account the stiffness of the workpiece. In other words: the resistance of the workpiece to the deformation is computationally taken into account in the simulation. The deformation forces are varied with regard to strength, direction, location of the introduction of the force and/or possible further parameters, until the target configuration is achieved under elastic deformation of the workpiece.
Prams teaches:

    PNG
    media_image4.png
    819
    499
    media_image4.png
    Greyscale

[0043] FIG. 5 shows the procedure of a measurement performed by the method of the invention. A component 1 is optically scanned, for instance by a hand-held , whereby the actual measurement data of the component 1 are obtained, which are stored in a computer as 3D measurement data 2. Furthermore, the scheduled data of the component 1 are stored in the computer as CAD construction 3. 
[0044] In step 4, the 3D measurement data 2 and the CAD construction 3 are aligned with a common coordinate system. In step 5 a variance comparison is performed, in which the 3D measurement data 2 are compared with the CAD construction 3. The results are documented in step 7. Of these results, a protocol 8 is created. The results are output on a screen as an image 9.
…
[0046] …. The results of this measurement are compared with the scheduled data. The deviations are represented by a color scale 25, in which different colors each are associated to different deviations.

Regarding claim 2, Birkert further teaches the FEM model is used as a basis of a first re-shaping procedure [0014] FEM used after first forming).

Regarding claim 3, Birkert further teaches wherein the forces that are applied so as to deform the component and the calculated positions are determined by an algorithm ([0050] the strength, direction and location is determined by an algorithm).

Regarding claim 4, BEYER further teaches performing the deforming and the checking and comparing steps multiple times, and optimizing the algorithm with reference to newly obtained data after each checking and comparing of the component 

Regarding claim 5, BEYER further teaches performing the deforming and the checking and comparing steps multiple times, and optimizing the algorithm with reference to collected data after each checking and comparing of the actual component with the three-dimensional desired model (page 3 lines 8-21 the overall shape of profile captured based on optical measurement, and checked with target, deviation is determined and corrected by applying force of punch until the target is met).

Regarding claim 6, BEYER further the forces are applied to the component by robots (Fig. 1 Fig. 1 page 3 last line – page 4 and page 5 last paragraph, first paragraph the bending machine with punch 5, control device 17 and central control unit).

Regarding claim 9, Prams further teaches capturing the three-dimensional geometry of the deformed component comprises scanning the component ([0043] – [0046] scanned 3D model is compared with CAD model, deviations are identified). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BEYER in view of Birkert and Prams as applied to claims 1-6 and 9 above, further in view of DAVI US 20200269302 A12.

Regarding claim 7, the combination of BEYER, Birkert and Prams does not explicitly further teach the forces applied to the component comprise pulling forces and pushing forces.
DAVI teaches the forces applied to the component comprise pulling forces and pushing forces ([0151] pushing and pulling action of bending).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEYER to incorporate the teachings of DAVI because they all directed to shaping operation of components. Using pushing and pulling forces will help shape the components.

 Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BEYER in view of Birkert and Prams as applied to claims 1-6 and 9 above, further in view of WESSEL DE 10260909 A13.

Regarding claim 8, the combination of BEYER, Birkert and Prams does not explicitly further teach the components comprise a thin-walled part.
WESSEL teaches the components comprise a thin-walled part ([0001] doors and inner door panels of motor vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEYER to incorporate the teachings of WESSEL because they all directed to shaping operation of components. Including 

Regarding claim 10, WESSEL further teaches the thin-walled part comprise a structural part used in automotive engineering ([0001] doors and inner door panels of motor vehicles).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over BEYER in view of Birkert, Prams and WESSEL as applied to claims 8 and 10 above, further in view of HEIMERDINGER US 20170252972 A14.
Regarding claim 11, the combination of BEYER, Birkert, Prams and WESSEL does not explicitly further teach the thin-walled part comprises a cast component.
HEIMERDINGER further teaches the thin-walled part comprises a cast component ([0015] casting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEYER to incorporate the teachings of HEIMERDINGER because they all directed to shaping operation of components. Including the thin-walled part comprises a cast component will help shaping the component.

Claim 12 recites similar limitations to that of claim 10 therefore is rejected on the same basis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang CN 103412978 B teaches comparison between 3D scanning model and design model for stretch-bending process geometric deviations.
McAfee US 20120290259 A1 teaches scanned 3D model compared to CAD model for geometric variation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115










/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BEYER, Birkert and Prams are the prior arts of record
        2 DAVI is the prior art of record
        3 WESSEL is the prior art of record
        4 HEIMERDINGER is the prior art of record